DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/14/2022 and 3/16/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the term of “the optical multilayer film reflects part of the second light beam causing the second light beam to exit the first prism by the second surface” (line 17-19) is vague and renders the claims indefinite. Since the optical multilayer film reflects part of the second light beam, the second light beam is separated into two parts (--reflected part and transmitted part); only the reflected part can go to the second surface. So only the reflected part of the second light beam can exit the first prism by the second surface; not the second light beam to exit the first prism by the second surface. 
	Further, the term of “the optical multilayer film allows part of the first light beam to  pass through, finally, the first light beam exits the first prism by the second surface, where the second light beam and the first light beam coincide on the second surface”  (line 23-26) is vague and renders the claims indefinite. Since the optical multilayer film allows part of the first light beam to  pass through; only the transmitted part can go to the second surface. So only the transmitted part of the first light beam can exit the first prism by the second surface; not the first light beam to exit the first prism by the second surface. More the second light beam and the first light beam cannot coincide on the second surface, as only parts of the first beam and second beam can reach the second surface.

Claims 2-17 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Claim 18 has the same undefined issues (line 17-26) as these of claim 1.

Claims 19-20 are rejected as containing the deficiencies of claim 18 through their dependency from claim 18.

Regarding claims 3, the terms of “the first lens”, “the second lens”, and “the third lens” (line 1-2) are indefinite and lacks antecedent. Claim 3 depends on claim 1, but claim 1 does not cite the “a first lens”, “a second lens”, and “a third lens”.

Claim 5 has the same undefined issues (line 1-2) as these of claim 3.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
     
(a) Chen et al (US 2017 /0276927) is cited for teaching a lens assembly (abstract; figs. 1-7), comprises a display (63, 170), a lens assembly (lens groups in figures), a prism assembly (132, 134, 136) (see figs. 1, 3 and 5-7), surfaces of the prism assembly and light beam paths (fig. 1, and figs. 5 -7); also teaching an optical transmitter; an objective lens, an eyepiece; and an optical receiver (fig. 1).

 (b) Liu et al (CN105445942) is cited for the teaching a distance measuring instrument (abstract; fig. 1(A, B)), comprises a prism assembly, an optical multilayer film, surfaces of the prism assembly, light beam paths, an optical transmitter; an objective lens, an eyepiece; and an optical receiver (see fig. 1(A, B)), .

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872